Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the first base member" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the second base member " in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the reinforcement member" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the first base member" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the second base member" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the reinforcement member" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 3 and 7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bassan et al. (US Pub. No.: 2018/0009019 A1) (hereinafter Bassan).
Regarding claim 1, Bassan anticipates a molding method comprising:
a first step of disposing a flat plate-shaped composite material (P) and a flat plate-shaped molded member (L) in an overlapped manner in a thickness direction between a die having a recessed first mold part (2) and a punch having a convex second mold part (5) opposing the first mold part; and
a second step of obtaining a molded article (Q) having a projection which projects toward the die, by pressing the punch in a direction to approach the die so as to simultaneously mold the composite material and the molded member into shapes corresponding to the first and second mold parts and join the composite material and the molded member to each other,
wherein the composite material has a thickness of 0.01 mm or more and 1 mm or less (¶0021; Fig 5A-5F). 
Regarding claim 2, Bassan anticipates wherein the composite material includes a first base member (L1), a second base member (L2) joined to the first base member, and a reinforcement member (P) that is interposed and fixed between the first base member and the second base member (Fig. 3). 
Regarding claims 3, Bassan anticipates wherein the reinforcement member includes carbon fiber or glass fiber (¶0008).
Regarding claims 7, Bassan anticipates A molded article (Q) comprising the composite material and the molded member (Fig. 5F). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bassan et al. (US Pub. No.: 2018/0009019 A1) (hereinafter Bassan) and further in view of Mukainakono (US Pub. No.: 2018/0194313 A1) (hereinafter Mukainakano).
Regarding claims 1 and 4, Bassan discloses a molding method comprising:
a first step of disposing a flat plate-shaped composite material (P) and a flat plate-shaped molded member (L) in an overlapped manner in a thickness direction between a die having a recessed first mold part (2) and a punch having a convex second mold part (5) opposing the first mold part; and
a second step of obtaining a molded article (Q) having a projection which projects toward the die, by pressing the punch in a direction to approach the die so as to simultaneously mold the composite material and the molded member into shapes corresponding to the first and second mold parts and join the composite material and the molded member to each other.
Bassan further discloses the thickness of the alloy layer is 1/10 mm up to a miximum of 2mm (¶0021; Fig. 5c). The thickness of plastic layer (P) and alloy (L) have relatively similar thickness. Furthermore, it would have been obvious to use plastic layer with similar thickness to reduce the weight of final product. 
Mukainakano also disclose a method of molding (Abstract). The method disclose using composite material which has thickness of 0.03 to 1.0 mm (¶0046). The benefit of doing so would have been to comprise a mold with desired thickness. 
Given the wealth of knowledge it would have been obvious to a person of ordinary skill in the art at the time of invention to use composite material with appropriate thickness as taught by Mukainakano within the method of molding as taught by Bassan the benefit of doing so would have been to obtain a mold with desired thickness. 
Regarding claim 2, Bassan discloses wherein the composite material includes a first base member (L1), a second base member (L2) joined to the first base member, and a reinforcement member (P) that is interposed and fixed between the first base member and the second base member (Fig. 3). 
Regarding claims 3, Bassan discloses wherein the reinforcement member includes carbon fiber or glass fiber (¶0008).
Regarding claims 7, Bassan discloses A molded article (Q) comprising the composite material and the molded member (Fig. 5F).
Regarding claims 5-6, Bassan further discloses applying heat during molding process (¶0015). However, Bassan is silent about the use of adhesive disposed between the composite material and the molded member. 
Mukainakano discloses the use of adhesive layer may be provided at an appropriate position or an appropriate area in the interface between the core member 51 and the composite material sheet layer 60, or in the interface between the composite material sheet layer 60 (¶0042), where in the adhesive is a thermosetting adhesive (¶0025). The benefit of doing so would have been to obtain secure bond between composite layers. Give the wealth of knowledge it would have been obvious to a person of ordinary skill in the art at the time of invention to add additional layer of adhesive to assure a stronger bond is formed between composite material and molded part. 
Regarding claim 8, Bassan disclose L1 and L2 are made of single sheet metal element (¶0023).  Bassan discloses the plastic element has reinforcing fibers such as carbon or glass (¶0008). Mukainakano discloses the metal that can be used may include stainless steel. Thus, the use of steel in molding a composite is well known. The benefit of doing so would have been to comprise a molded article with adequate strength. 

Response to Arguments
Applicant’s arguments with respect to claim(s) s 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL I PATEL whose telephone number is (571)270-7660. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISHAL I PATEL/Primary Examiner, Art Unit 1746